Citation Nr: 0525058	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected nerve entrapment secondary to left inguinal hernia 
repair with tender surgical scar, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1999 to May 
2001.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Detroit, Michigan, which increased the veteran's 
service-connected left inguinal hernia repair with tender 
surgical scar to 10 percent disabling.

Procedural history

The veteran filed a claim for inguinal nerve entrapment in 
May 2001.  The veteran's claim was granted in an October 2001 
rating decision; a noncompensable 
(zero percent) disability rating was assigned.

The veteran filed a claim for entitlement to an increased 
disability rating in April 2002.  As noted above, the 
veteran's service-connected left inguinal hernia repair with 
tender surgical scar was increased to 10 percent disabling in 
the December 2002 rating decision.  The veteran and his 
representative indicated continued dissatisfaction with this 
rating in subsequent correspondences to the RO.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

This matter was previously before the Board in July 2004, 
when it remanded the appeal for additional action.  After 
this development was completed the VA Appeals management 
Center issued a supplemental statement of the case in April 
2005 which continued to deny the veteran's claim.  The case 
was returned to the Board for further appellate proceedings.




FINDINGS OF FACT

1.  The veteran's left inguinal hernia repair with tender 
surgical scar is manifested by a scar that is tender to 
palpation; there is no evidence of functional limitation due 
to the scar or recurrence of hernia, nor is there any 
evidence of neuropathy. 

2.  The evidence does not show that the veteran's disability 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for left 
inguinal hernia repair with tender surgical scar are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.114, Diagnostic Code 7338, 4.118, Diagnostic Code 7804 
(2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected left inguinal 
hernia repair with tender surgical scar should be rated 
higher than its currently assigned 10 percent disability 
rating.

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claim and render a decision.



The VCAA 

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that a claim be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2003 statement of the case (SOC) and 
the April 2005 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran dated 
July 21, 2004 by the Appeals Management Center (AMC) 
subsequent to the July 2004 Board remand which was 
specifically intended to address the requirements of the 
VCAA.  The Board notes that there is a prior-dated VCAA 
letter of record; however, it does not adequately comply with 
the requirements of the VCAA and will be discussed no 
further.  In any event, the July 2004 letter detailed the 
evidentiary requirements for an increased rating claim, 
specifically noting:  "To establish entitlement for an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected disability 
has gotten worse.  Send us recent (preferably within the past 
twelve months) medical records."  See the July 21, 2004 VCAA 
letter, page 6.

Thus, the July 2004 letter, along with the March 2003 SOC and 
April 2005 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The July 2004 
letter notified the veteran that VA was responsible for 
getting "relevant records from any Federal agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  See the July 
21, 2004 VCAA letter, page 5.  In addition, the July 2004 
letter informed the veteran that a VA medical examination 
would be scheduled if necessary to make a decision on his 
claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2004 letter indicated that VA will make reasonable 
efforts to obtain "relevant records not held by a Federal 
agency.  This may include records from State or local 
government, private doctors and hospitals, or current or 
former employers.  See the July 21, 2004 VCAA letter, page 5.  
The veteran was asked to complete and sign a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affair, for each non-VA doctor and 
medical facility where he had been treated for his hernia 
disability since April 2002  Id. at 1.  The July 2004 letter 
also emphasized:  "You must give us enough information about 
your records so that we can request them from the person or 
agency that has them.  If the holder of the records declines 
to give us the records or asks for a fee to provide them, 
we'll notify you of the problem.  It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal department or agency." 
(emphasis in original).  Id. at 5.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2004 letter requested:  "If 
there is any other evidence that you think will support your 
claim, please let us know.  If you have any evidence that 
pertains to your claim, please send it to us."  See the July 
21, 2004 VCAA letter, page 2.  The Board believes that this 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
December 2002.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
However, VA's General Counsel has held that the failure to do 
so does not constitute error.  See VAOGCPREC 7-2004.  In any 
event, the veteran was subsequently provided with VCAA notice 
through the July 2004 VCAA letter, and the veteran's claim 
was readjudicated in the April 2005 SSOC, after the veteran 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran was provided VA examinations 
in November 2002 and October 2004, the results of which will 
be referred to below.  The reports of the medical 
examinations reflect that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
physical evaluations and rendered appropriate diagnoses and 
opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran indicated on his March 
2003 substantive appeal (VA Form 9) that he did not desire a 
personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his left inguinal hernia repair with tender surgical scar, 
under 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338-7804 
[hernia, inguinal - scars, superficial, painful on 
examination].  
See 38 C.F.R. § 4.27 (2004) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]

Prior to this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating gastrointestinal 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  The Board notes, however, that 
Diagnostic Code 7338 is the same under both the old and new 
regulations.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is warranted where a postoperative the 
inguinal hernia is recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is 
warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  
A 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  Note: Add 10 percent for bilateral 
involvement, providing the second hernia is compensable.  

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Codes 7800 through 7805 (2001).  Under 
Diagnostic Code 7804, a maximum 10 percent was assigned for 
scars which are tender and painful on objective 
demonstration.  No higher rating was available under these 
provisions.  Under the current Diagnostic Code 7804, a 
maximum 10 percent rating is warranted for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004). 

The RO did not inform the veteran of the change to Diagnostic 
Code 7804.  
After having carefully considered the matter, the Board finds 
that the failure of the RO to notify the veteran of the minor 
change to Diagnostic Code 7804, the only skin code applicable 
to the veteran's claim, is not prejudicial to him, as he is 
currently in receipt of the maximum rating for that 
particular code under both the former and current criteria.

Analysis

The veteran seeks an increased disability rating for his 
service-connected left inguinal hernia repair with tender 
surgical scar, which is currently evaluated as 10 percent 
disabling under Diagnostic Codes 7338-7804.  His present 
complaints include that of pain in the scar area with 
exertion that prevents him from working.

Assignment of diagnostic code

As noted above, the veteran's service-connected left inguinal 
hernia repair with tender surgical scar is currently 
evaluated under 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 
7338-7804.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7338 [hernia, inguinal] and 
Diagnostic Code 7804 [scars, superficial, painful on 
examination] are the most appropriate diagnostic codes by 
which to evaluate the veteran's service-connected disability.  
Diagnostic Code 7338 obviously applies.  With respect to the 
scar codes, 7801 and 7802 are inapplicable because the 
veteran's scar is not of the head, face or neck.  Diagnostic 
Code 7803 is inapplicable because the veteran's scar is not 
ulcerated, poorly-nourished or superficial and unstable.  
Finally, Diagnostic Code 7805 is inapplicable because the 
veteran's scar does not limit the function of any body parts; 
the veteran's complaints revolve around pain in the affected 
area, which is congruent with the assignment of Diagnostic 
Code 7804.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate.  

The Board notes that when the veteran's disability was first 
service-connected in the October 2001 rating decision, 
Diagnostic Code 8530 [ilio-inguinal nerve, paralysis of] was 
employed and a noncompensable disability was assigned.  
However, the November 2002 VA examiner made no clinical 
findings as to neuropathy, and merely indicated that 
neuropathy was present "by history".  Moreover, the October 
2004 VA neurological examination found "there is no 
neurological deficit on this examination and no clinical 
evidence to suggest neuropathy."  There is no competent 
medical evidence to the contrary.  Based on the medical 
evidence of record, therefore, consideration of a diagnostic 
code pertaining to neurological symptomatology is not 
warranted.

Although the veteran suggested in his April 2003 substantive 
appeal to "determine if evaluated under correct DC," he has 
not requested that another diagnostic code should be used.  
The Board has in fact considered the potential application of 
other diagnostic codes immediately above and finds that, in 
light of the diagnosis, anatomical localization and 
symptomatology reported by the veteran, Diagnostic Codes 7338 
and 7804 are the most appropriate diagnostic codes by which 
to evaluate his disability. 
Schedular rating

The veteran is currently assigned a 10 percent disability 
rating for his left inguinal hernia repair with tender 
superficial scar under Diagnostic Codes 7338-7804.

Ten percent is the maximum rating available under both the 
former and current versions of Diagnostic Code 7804.  
Accordingly, a higher schedular rating is not available under 
that particular code.

Nor does the veteran manifest symptoms which would warrant a 
compensable disability rating under Diagnostic Code 7338 for 
his left inguinal hernia (not taking the scar into 
consideration).  To warrant a 10 percent disability rating, 
the evidence must show a postoperative hernia that is 
recurrent, readily reducible and well supported by truss or 
belt.  The veteran denied the recurrence of his left inguinal 
hernia at both the November 2002 and October 2004 VA 
examinations, and physical examinations confirmed such.  He 
also denied use of a truss or belt at the October 2004 VA 
examination.  Based on the lack of objective evidence of 
recurrence of the veteran's hernia, a noncompensable 
disability rating is warranted under Diagnostic Code 7338.  

Under these circumstances, no basis exists for the assignment 
of an increased rating under either Diagnostic Code 7804 or 
Diagnostic Code 7338.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994). However, the evaluation of the same 
disability under various diagnoses is to be avoided. See 38 
C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The veteran's service-connected disability is currently 
denominated "service-connected nerve entrapment secondary to 
left inguinal hernia repair with tender surgical scar".  
However, as has been discussed above, there is no evidence 
either of neurological symptomatology or a recurrent hernia.  
The veteran's disability, which amounts to complaints of pain 
in the area of the surgical scar, is effectively encompassed 
by consideration of Diagnostic Code 7804.  To award 
additional disability under another diagnostic code would 
amount to prohibited pyramiding.

Extraschedular rating consideration

Ordinarily, the VA Schedule for rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

In the March 2003 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with this issue.  See VAOPGCPREC 
6-96 (August 16, 1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's left inguinal hernia repair with tender 
surgical scar.  The VA examiner did not indicate in November 
2002 or October 2004 that the veteran's hernia disability is 
in any way out of the ordinary clinically.  There is no 
indication that he has been hospitalized for his service-
connected hernia in the recent past. 

With respect to interference with employment, the veteran 
contends that he is unable to do any physical work due to his 
hernia disability.  See the veteran's April 2003 statement.  
The October 2004 VA examination report shows that veteran is 
currently employed as a security guard.  There is no 
indication from the medical evidence of record that the 
veteran's hernia disability would markedly interfere with his 
ability to work.  The Board does not doubt the veteran's 
disability is painful and inconvenient and would limit his 
ability to lift heavy weights; however, any loss of ability 
to work is contemplated in the veteran's current 10 percent 
disability rating.
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.
Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefit sought on appeal 
is accordingly denied.

 
ORDER

Entitlement to an increased disability rating for left 
inguinal hernia repair with tender surgical scar is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


